DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on February 2nd, 2022 is acknowledged. The traversal is on the ground(s) that the differences between Groups I and II and that the claims are generic to all the species. These arguments are not found persuasive. First, the independent claims directed to Group II can be performed with another materially different apparatus as discussed in the restriction requirement filed on January 20th, 2022 and searching both inventions would be a serious search burden for the examiner. Second, MPEP 808.01(a) states that a restriction between species can be required in applications containing claims to a plurality of species with no generic claims and in applications containing both species claims and generic or Markush claims (emphasis added by the examiner).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2nd, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 4-12, 14-16, and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,060,794. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1, 2, 4-12, 14-16, and 18-22 of the current application and the invention of claims 1-36 of the patent lies in the fact that the invention of claims 1-36 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-36 of the patent is in effect a "species" of the "generic" invention of claims 1, 2, 4-12, 14-16, and 18-22 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 2, 4-12, 14-16, and 18-22 are anticipated by claims 1-36, claims 1, 2, 4-12, 14-16, and 18-22 are not patentably distinct from claims 1-36.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 20 recites the limitation "the one or more motors" in line. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner will interpret claim 20 as depending from claim 19. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 5-8, 11, 12, 14, 15, 17, 18, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoham (U.S. Publication 2012/0143084) in view of Glassman (U.S. Patent 5,086,401).
	Shoham discloses a device (for example see Figure 1) comprising a tool (13) including an end effector, a handheld manipulator (11) configured to support the tool and configured to be grasped and moved by a user, and an optical tracking subsystem (2, 4, 6, etc.) to monitor a position and orientation of the tool relative to a target tissue in a common coordinate system. The handheld manipulator includes a housing and an actuator assembly (paragraph 38) to move the tool in two or more degrees of freedom relative to the housing. The actuator assembly includes actuators configured to move the tool in pitch and yaw relative to the housing (paragraphs 36 and 38). The device further comprises a tool drive assembly (38) with a motor to actuate the tool. The device 
	The invention of Shoham as modified by Glassman discloses a device wherein the arm assembly comprises motors and sensors to monitor the position of the arm assembly and the tool (column 3 line 7 to column 4 line 9 and column 5 lines 12-61), wherein the arm assembly including the motors and sensors are configured to compensate for the effects of gravity upon the arm assembly and the tool (the controller .
Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoham (U.S. Publication 2012/0143084) in view of Glassman (U.S. Patent 5,086,401) further in view of Charles (U.S. Patent 6,330,837).
The invention of Shoham as modified by Glassman discloses the invention as claimed except for the actuator assembly being configured to move the tool longitudinally (Shoham discloses the actuator assembly as being a 6 degrees of freedom assembly which usually includes longitudinal movement, but other than stating the assembly includes 6 degrees of freedom movement the reference is silent regarding longitudinal movement; paragraph 33). Charles teaches a device (column 4 lines 26-44) comprising an actuator assembly (for example see Figures 1-2) comprising a plurality of actuators configured to move a tool (11; column 5 line 43) in 6 degrees of freedom in order to smoothly and accurately move a load, such as a tool (column 3 lines 1-15). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Shoham as modified by Glassman wherein the actuator assembly is configured to longitudinally move the tool. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775